Order, Supreme Court, New York County (Karla Moskowitz, J.), entered June 17, 1991, which granted defendants’ motion to dismiss, unanimously affirmed, with costs.
While it cannot be said that the court in the nonpayment proceeding addressed the issues raised by plaintiff in this action in a manner that would warrant invocation of collateral estoppel (see, Lamontagne v Board of Trustees, 183 AD2d 424, lv denied 80 NY2d 759), the claims in the instant action *414do arise out of the same occurrences as those that were or could have been litigated in the nonpayment proceeding, and are thus barred by res judicata. It matters not that such claims are restated under different theories or that different remedies are sought (O’Brien v City of Syracuse, 54 NY2d 353, 357-358). We have considered the plaintiff’s remaining arguments and find them to be without merit. Concur — Murphy, P. J., Milonas, Rosenberger, Kassal and Rubin, JJ.